DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 03/15/21 and 05/09/22 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S501, S502, S505, S506, S601, S602, S606, S607. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:
Furthermore claim 2 states:
when the estimation request acquiring unit acquires the new order information and the estimation request,
the input order information extracting unit extracts a workload level, the type of survey, attributes of a surveying object, and required deliverables accuracy as input order information from the new order information
the estimating unit estimates instrument-related information corresponding to the new order information, and
the results providing unit provides the estimate results by applying the provision condition 
However, it would appear that the latter three limitations are conditional limitations underneath the first limitation of “when the estimation requires …” It will be construed that the claim should be written:
when the estimation request acquiring unit acquires the new order information and the estimation request,
the input order information extracting unit extracts a workload level, the type of survey, attributes of a surveying object, and required deliverables accuracy as input order information from the new order information
the estimating unit estimates instrument-related information corresponding to the new order information, and
the results providing unit provides the estimate results by applying the provision condition

Furthermore, claim 9 states:
the terminal device includes 
an estimation requesting unit configured to transmit the new order information and the estimation request to the information processing device 
a results acquiring unit configured to receive estimation results provided from the information processing device and display the estimation results on a display unit 
However, it would appear that the latter two limitations are both grouped underneath the first limitation of “the terminal device includes …” It will be construed that the claims should be written:
the terminal device includes: 
an estimation requesting unit configured to transmit the new order information and the estimation request to the information processing device 
a results acquiring unit configured to receive estimation results provided from the information processing device and display the estimation results on a display unit
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an acquiring unit, a collected data storage unit, an input order information extracting unit, and an estimation model generating unit in claim 1
an estimation request acquiring unit, estimating unit, results providing unit, an estimation model storage unit, and a results provision condition storage unit in claim 2
a data accepting unit in claim 8
an estimation requesting unit and a results acquiring unit in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states, “an acquiring unit configured to acquire order information related to order details of surveying work, and instrument-related information related to the type of instrument used with which the surveying work has been executed and the kind of carrying accessories.” This limitation is indefinite because the clause, “and instrument-related information related to the type of instrument used with which the surveying work has been executed and the kind of carrying accessories” is not accompanied by a verb. It is not clear if this clause is meant to modify the action of acquiring order information or whether the clause is meant to modify the nature of the order information. The meaning of the limitation is unclear. For the purposes of examination. the examiner will broadly interpret this limitation to state, “an acquiring unit configured to acquire order information related to order details of surveying work, which includes instrument-related information, such as the type of instrument used, the nature of the surveying work that has been executed, or the kind of carrying accessories used.”

Claim 10 states, “a step of acquiring order information related to order details of surveying work, and instrument-related information related to the type of instrument used with which the surveying work has been executed and the kind of carrying accessories.” For the same reasons stated with respect to claim 1 above, this limitation is indefinite and will be construed to state, “a step of acquiring order information related to order details of surveying work, which includes instrument-related information, such as the type of instrument used, the nature of the surveying work that has been executed, or the kind of carrying accessories used.”

All other claims depend on independent claims 1 and 10 and are also rejected as a result of their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to an information processing device, which is a machine. Independent claim 10 is directed to an information processing method, which is a process. All other claims depend on independent claims 1 and 10. As such, claims 1-11 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
an estimation model generating unit configured to generate an estimation model to estimate instrument-related information corresponding to order information by executing machine learning by using the input order information and the instrument-related information as a learning data set (This limitation recites an abstract idea in the form of mathematical concepts. Machine learning models are characterized by mathematical relationships.)

Claim 2
an estimating unit configured to estimate instrument-related information corresponding to the new order information based on the estimation model (This limitation recites an abstract idea in the form of mathematical concepts. Estimating based on a mathematical estimation model recites mathematical calculations.)
the estimating unit estimates instrument-related information corresponding to the new order information (This limitation recites an abstract idea in the form of mathematical concepts. Estimating involves mathematical calculations.)

Claim 10
a step of generating an estimation model to estimate instrument-related information corresponding to order information newly acquired by executing machine learning by using the input order information and the instrument-related information as a learning data set (recites an abstract idea for the reasons discussed in claim 1 above)

Claim 11
a step of estimating instrument-related information corresponding to the new order information based on the estimation model (recites an abstract idea for the reasons discussed in claim 2 above)

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
An information processing device (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
an acquiring unit configured to acquire order information related to order details of surveying work, which includes instrument-related information, such as the type of instrument used, the nature of the surveying work that has been executed, or the kind of carrying accessories used (This limitation is not indicative of integration into a practical application because it merely adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). The mere acquisition of data is considered insignificant extra-solution activity. Furthermore, this limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Here, the limitation generally links the judicial exception to the surveying instrument field of use.)
a collected data storage unit configured to store the order information and the instrument-related information (This limitation is not indicative of integration into a practical application because it merely uses a computer component as a tool to perform an abstract idea. Furthermore, merely storing information is adding insignificant extra-solution activity to the judicial exception.)
an input order information extracting unit configured to extract a workload level, the type of survey, attributes of a surveying object, and required deliverables accuracy as input order information from the order information acquired by the acquiring unit (This limitation is not indicative of integration into a practical application because it is merely using a computer as a tool to perform an abstract idea. Using a computer to extract certain types of data for consideration to be processed by an abstract mathematical model merely uses the computer as a tool to perform the abstract idea. It is also insignificant extra-solution activity to the judicial exception. The core of the claimed invention is the abstract data processing using mathematical models. The selection of data that is fed into the models is ancillary.)

Claim 2
an estimation request acquiring unit configured to acquire new order information and an estimation request (This limitation is not indicative of integration into a practical application because acquiring data adds insignificant extra-solution activity to the judicial exception. The limitation also merely uses a computer as a tool to perform an abstract idea.)
a results providing unit configured to provide estimation results (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform an abstract idea. The limitation merely uses a computer to output data results from an abstract data processing technique.)
an estimation model storage unit configured to store the estimation model (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform an abstract idea. It also adds insignificant extra-solution activity to the judicial exception. Storing data is extra-solution activity.)
a results provision condition storage unit configured to store a provision condition of the estimation results (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform an abstract idea. It also adds insignificant extra-solution activity to the judicial exception. Storing data is extra-solution activity.)
when the estimation request acquiring unit acquires the new order information and the estimation request, (This limitation is not indicative of integration into a practical application because this limitation merely uses a computer as a tool to perform an abstract idea and because the limitation adds insignificant extra-solution activity to the judicial exception in the form of merely acquiring data.) 
the input order information extracting unit extracts a workload level, the type of survey, attributes of a surveying object, and required deliverables accuracy as input order information from the new order information (This limitation is not indicative of integration into a practical application because this limitation merely uses a computer as a tool to perform an abstract idea and because the limitation adds insignificant extra-solution activity to the judicial exception in the form of merely extracting certain data to be considered for abstract data processing.)
the results providing unit provides the estimate results by applying the provision condition (This limitation is not indicative of integration into a practical application because this limitation merely uses a computer as a tool to perform an abstract idea and because the limitation adds insignificant extra-solution activity to the judicial exception in the form of merely outputting results of abstract data processing via the application of a provision condition.)

Claim 3
wherein the instrument-related information is associated with the number of surveying instruments to be used, the number of carrying accessories, the qualifications required for workers, the number of workers, and the number of days required for work (This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use. In this case, the limitation is directed to specifying data that pertains to the surveying field of use.)

Claim 4
wherein the order information includes an order drawing, and the input order extracting unit extracts a workload level from the order drawing (This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use. In this case, the limitation is directed to specifying data that pertains to the surveying work orders field of use.)

Claim 5
wherein the order information includes expressions relating to a purpose of the survey, and the input order information extracting unit extracts the type of survey to be executed from the expressions relating to the purpose of the survey (This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use. In this case, the limitation is directed to specifying data that pertains to the surveying field of use. Also, as discussed above, merely extracting data to be processed merely adds insignificant extra-solution activity to the judicial exception.)

Claim 6
wherein the order information includes position information of a surveying object, and the input order information extracting unit extracts attributes of the surveying object from the position information (This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use. In this case, the limitation is directed to specifying data that pertains to the surveying field of use. Also, as discussed above, merely extracting data to be processed merely adds insignificant extra-solution activity to the judicial exception.)

Claim 7
wherein the order information includes expressions relating to accuracy required for deliverables, and the input order information extracting unit extracts deliverables accuracy from the expressions relating to accuracy required for deliverables (This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use. In this case, the limitation is directed to specifying data that pertains to ordering information field of use. Also, as discussed above, merely extracting data to be processed merely adds insignificant extra-solution activity to the judicial exception.)

Claim 8
a terminal device configured to be capable of communicating with the information processing device (A terminal device is a structural element, but here, there is merely a generic recitation of the terminal device. The limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use.)
the terminal device includes a data accepting unit configured to accept the order information and the instrument-related information and transmit them to the information processing device (This limitation is not indicative of integration into a practical application because accepting data and transmitting data merely uses a computer as a tool to perform an abstract idea and also merely adds insignificant extra-solution activity to the judicial exception.)

Claim 9
a terminal device configured to be capable of communicating with the information processing device (A terminal device is a structural element, but here, there is merely a generic recitation of the terminal device. The limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use.)
the terminal device includes an estimation requesting unit configured to transmit the new order information and the estimation request to the information processing device (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform an abstract idea in the form of data transmission.)
a results acquiring unit configured to receive estimation results provided from the information processing device and display the estimation results on a display unit (This limitation is not indicative of integration into a practical application because receiving output data and displaying the output data merely serves to add insignificant extra-solution activity to the judicial exception. The limitation also merely uses a computer as a tool to perform an abstract idea.)

Claim 10
An information processing method (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform an abstract idea.)
a step of acquiring order information related to order details of surveying work, which includes instrument-related information, such as the type of instrument used, the nature of the surveying work that has been executed, or the kind of carrying accessories used (This limitation is not indicative of integration into a practical application because it merely adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). The mere acquisition of data is considered insignificant extra-solution activity. Furthermore, this limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Here, the limitation generally links the judicial exception to the surveying instrument field of use.)
a step of storing the order information and the instrument-related information (This limitation is not indicative of integration into a practical application because it merely uses a computer component as a tool to perform an abstract idea. Furthermore, merely storing information is adding insignificant extra-solution activity to the judicial exception.)
a step of extracting a workload level, the type of survey, attributes of a surveying object, and required deliverables accuracy as input order information from the acquired order information (This limitation is not indicative of integration into a practical application because it is merely using a computer as a tool to perform an abstract idea. Using a computer to extract certain types of data for consideration to be processed by an abstract mathematical model merely uses the computer as a tool to perform the abstract idea. It is also insignificant extra-solution activity to the judicial exception. The core of the claimed invention is the abstract data processing using mathematical models. The selection of data that is fed into the models is ancillary.)

Claim 11
when acquiring new order information and an estimation request, a step of extracting a workload level, the type of survey, attributes of a surveying object, and required deliverables accuracy as input order information from the new order information (This limitation is not indicative of integration into a practical application because this limitation merely uses a computer as a tool to perform an abstract idea and because the limitation adds insignificant extra-solution activity to the judicial exception in the form of merely extracting certain data to be considered for abstract data processing.)
a step of providing estimation results by applying an estimation results provision condition to the estimation results (This limitation is not indicative of integration into a practical application because this limitation merely uses a computer as a tool to perform an abstract idea and because the limitation adds insignificant extra-solution activity to the judicial exception in the form of merely outputting results of abstract data processing via the application of a provision condition.)

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US PgPub 20080255899) in view of Subbiah (US PgPub 20200183653).

With respect to claim 1, McConnell et al discloses:
An information processing device (figure 1, reference 10; paragraph 0067 states, “organizing information on a per-site basis allows for consideration of all asset information at a site and processing of that information …”)
an acquiring unit configured to acquire order information related to order details of surveying work, which includes instrument-related information, such as the type of instrument used, the nature of the surveying work that has been executed, or the kind of carrying accessories used (This element is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, software, or processor that performs the claimed function; paragraph 0007 states, “the system comprising a central processor, an asset database … and optimization software …”; paragraph 0037 states, “It is understood that the server or central processor 52 (also referred to herein as an ‘enterprise processor’) can be any computer known to those skilled in the art … the enterprise processor or processors 52 comprise a central processor unit (‘CPU’) and main memory …”; paragraph 0039 states, “It is understood that any embodiment of the systems disclosed herein that provide for data collection, storage, tracking, and managing can be controlled using software associated with the system.”; The computer/processor/software/memory teachings of McConnell et al are interpreted to anticipate the claimed structure; In terms of the claimed function, paragraph 0064 states, “the process of collecting and storing information relating to assets located at a site is implemented using or in conjunction with a method or survey for surveying equipment assets located at a site or at multiple distributed sites. One example of such a system is disclosed in co-pending U.S. patent application Ser. No. 10/771,090, entitled ‘Site Equipment Survey Tool,’ filed on Feb. 3, 2004, which is incorporated herein by reference in its entirety.” Please note that incorporated reference 10/771090 is also Johnson et al (US PgPub 2004/0225676). It will be considered as an incorporated non-modifying reference.) (emphasis mine)
a collected data storage unit configured to store the order information and the instrument-related information (This element is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, software, or processor that performs the claimed function; paragraph 0007 states, “the system comprising a central processor, an asset database … and optimization software …”; paragraphs 0037-0038 state, “It is understood that the server or central processor 52 (also referred to herein as an ‘enterprise processor’) can be any computer known to those skilled in the art … the enterprise processor or processors 52 comprise a central processor unit (‘CPU’) and main memory …”; paragraph 0039 states, “It is understood that any embodiment of the systems disclosed herein that provide for data collection, storage, tracking, and managing can be controlled using software associated with the system.”; The computer/processor/software/memory teachings of McConnell et al are interpreted to anticipate the claimed structure; In terms of the claimed function, paragraph 0064 discloses, “storing information relating to assets … implemented using or in conjunction with a method or system for surveying equipment assets …”)
With respect to claim 1, McConnell et al differs from the claimed invention in that it does not explicitly disclose: 
an input order information extracting unit configured to extract a workload level, the type of survey, attributes of a surveying object, and required deliverables accuracy as input order information from the order information acquired by the acquiring unit
an estimation model generating unit configured to generate an estimation model to estimate instrument-related information corresponding to order information by executing machine learning by using the input order information and the instrument-related information as a learning data set
With respect to claim 1, the following limitation(s) is/are obvious in view of what McConnell et al teaches, as a whole.
an input order information extracting unit configured to extract a workload level, the type of survey, attributes of a surveying object, and required deliverables accuracy as input order information from the order information acquired by the acquiring unit (This element is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, software, or processor that performs the claimed function; paragraph 0007 states, “the system comprising a central processor, an asset database … and optimization software …”; paragraphs 0037-0038 state, “It is understood that the server or central processor 52 (also referred to herein as an ‘enterprise processor’) can be any computer known to those skilled in the art … the enterprise processor or processors 52 comprise a central processor unit (‘CPU’) and main memory …”; paragraph 0039 states, “It is understood that any embodiment of the systems disclosed herein that provide for data collection, storage, tracking, and managing can be controlled using software associated with the system.”; The computer/processor/software/memory teachings of McConnell et al are interpreted to anticipate the claimed structure; In terms of the claimed function, the various claimed extracted surveying properties (i.e. workload level, the type of survey, attributes of a surveying object, and required deliverables accuracy), though not all explicitly stated, are obvious in view of the various types of survey data discussed in Johnson et al (US PgPub 20040225676), the content of which was entirely incorporated by reference into McConnell et al (as seen in paragraph 0064). Paragraph 0036 of Johnson et al discloses creation of a data structure where various surveying equipment attributes are identified. Paragraph 0058 of Johnson et al states, “The process of determining expectations related to the site format (block 222) can include determining and creating a field for any information to be collected related to site and any characteristics of interest related to the site … and any other information of interest related to site format and site characteristics.” It would be obvious to one of ordinary skill in the art to assign the claimed extracted properties as some of the attributes that are considered. One of ordinary skill in the art recognizes that there are many different types of attributes pertaining to surveying that may be considered for data processing purposes. It is obvious for design incentives or market forces to prompt variations, allowing for different types of properties to be considered. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of McConnell et al. The motivation for the skilled artisan in doing so is to gain the benefit of accounting for various surveying equipment properties.
With respect to claim 1, Subbiah discloses:
an estimation model generating unit configured to generate an estimation model to estimate instrument-related information corresponding to order information by executing machine learning by using the input order information and the instrument-related information as a learning data set (This element is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, software, or processor that performs the claimed function; figure 1B discloses processors and memory; paragraph 0012 states, “When executed by a processor, the computer-executable instructions cause the processor to generate design patterns associated with a software development …”; The computer/processor/software/memory teachings of Subbiah are interpreted to anticipate the claimed structure; In terms of the claimed function, the abstract of Subbiah teaches, “Develop an estimation model based on the plurality of estimate baselines.”; paragraph 0029 of Subbiah states, “In some embodiments, a machine learning algorithm incorporates actual project efficiency for tasks into the system to optimize estimate and update unique design patterns.”; The claimed limitation is obvious in view of the combination with McConnell et al. McConnell et al teaches the order and survey instrument information. Subbiah teaches creating an estimation model using machine learning.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Subbiah into the invention of McConnell et al. The motivation for the skilled artisan in doing so is to gain the benefit of increasing processing efficiency and optimizing performance. 

With respect to claim 2, McConnell et al, as modified, discloses:
an estimation request acquiring unit configured to acquire new order information and an estimation request (This element is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, software, or processor that performs the claimed function. The structure that performs the claimed function is discussed in claim 1 above; In terms of function, this limitation is obvious in view of combination; paragraph 0014 of Subbiah states, “The server is configured to communicatively couple to a plurality of client devices that are accessible by a user to enable the user to communicate with the server; receive a request to generate a software estimate …” McConnell et al teaches order information. Subbiah teaches estimation and estimation request.)
an estimating unit configured to estimate instrument-related information corresponding to the new order information based on the estimation model (This element is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, software, or processor that performs the claimed function. The structure that performs the claimed function is discussed in claim 1 above; In terms of function, this limitation is obvious in view of combination; McConnell et al teaches order information. Subbiah teaches estimation and estimation model.)
a results providing unit configured to provide estimation results (This element is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, software, or processor that performs the claimed function. The structure that performs the claimed function is discussed in claim 1 above; In terms of function, this limitation is obvious in view of combination; Subbiah teaches estimation results (paragraph 0029).)
an estimation model storage unit configured to store the estimation model (This element is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, software, or processor that performs the claimed function. The structure that performs the claimed function is discussed in claim 1 above; In terms of function, this limitation is obvious in view of combination; both McConnell et al (paragraph 0038) and Subbiah (paragraph 0032) disclose storage. It would be obvious to store the estimation model taught by Subbiah.)
a results provision condition storage unit configured to store a provision condition of the estimation results (This element is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, software, or processor that performs the claimed function. The structure that performs the claimed function is discussed in claim 1 above; In terms of function, this limitation is obvious in view of combination; both McConnell et al (paragraph 0038) and Subbiah (paragraph 0032) disclose storage. Paragraph 0064 of Subbiah also states, “The stories are prioritized in order of importance.” Priority is a provision condition. It would be obvious to store data related to the estimation results, such as a provision condition.)
when the estimation request acquiring unit acquires the new order information and the estimation request,
the input order information extracting unit extracts a workload level, the type of survey, attributes of a surveying object, and required deliverables accuracy as input order information from the new order information (obvious in view of combination; McConnell et al teaches the survey information; Subbiah teaches the processing of an estimation request and estimation.)
the estimating unit estimates instrument-related information corresponding to the new order information (obvious in view of combination; McConnell et al teaches order information and instrument-related information; Subbiah teaches the processing of estimation request and estimation.)
the results providing unit provides the estimate results by applying the provision condition (obvious in view of combination; Subbiah teaches providing estimate results by applying the provision condition.)

With respect to claim 3, McConnell et al, as modified, discloses:
wherein the instrument-related information is associated with the number of surveying instruments to be used, the number of carrying accessories, the qualifications required for workers, the number of workers, and the number of days required for work (This limitation is obvious in view of the wide variety of surveying equipment assets and attributes that McConnell et al considers, in view of its complete incorporation of the surveying teachings of Johnson et al. While not all of the claimed parameters are taught by name, they are obvious in view of the wide range of parameters and attributes considered by Johnson et al. Paragraph 0058 of Johnson et al states, “The process of determining expectations related to the site format (block 222) can include determining and creating a field for any information to be collected related to site and any characteristics of interest related to the site … and any other information of interest relating to site format and site characteristics.” As explained in claim 1 above, design incentives or market forces prompting variations are obvious. All of the claimed information is directed to surveying, which Johnson et al anticipates in a wide variety of contexts, explicitly anticipating, “any other information of interest …”)

With respect to claim 4, McConnell et al, as modified, discloses:
wherein the order information includes an order drawing, and the input order information extracting unit extracts a workload level from the order drawing (paragraph 0112 of McConnell et al discloses, “Alternatively, the information is entered electronically. For example, electronic entry can be accomplished by scanning a document with any known scanner utilizing OCR or any other scanning technology and loading the scanned information into the system.” This scanning would encompass documents with order drawings.)

With respect to claim 5, McConnell et al, as modified, discloses:
wherein the order information includes expressions relating to a purpose of the survey, and the input order information extracting unit extracts the type of survey to be executed from the expressions relating to the purpose of the survey (obvious in view of total teachings of McConnell et al, which entirely incorporate the teachings of Johnson et al; figure 13, reference 212 of Johnson et al discloses, “Determine Purpose of Survey.”)

With respect to claim 6, McConnell et al, as modified, discloses:
wherein the order information includes position information of a surveying object, and the input order information extracting unit extracts attributes of the surveying object from the position information (obvious in view of total teachings of McConnell et al, which entirely incorporate the teachings of Johnson et al; paragraph 0058 discloses “positions of personnel at the site.”)

With respect to claim 7, McConnell et al, as modified, discloses:
wherein the order information includes expressions relating to accuracy required for deliverables, and the input order information extracting unit extracts deliverables accuracy from the expressions relating to accuracy required for the deliverables (obvious in view of combination; McConnell et al (paragraphs 0127, 0165, 0168-019, and 0188); Johnson et al (paragraphs 0006 and 0036); and Subbiah (paragraphs 0004, 0029, and 0062) all teach accuracy.)

With respect to claim 8, McConnell et al, as modified, discloses:
a terminal device configured to be capable of communicating with the information processing device (see figure 2 and paragraph 0038 of McConnell et al and asset/equipment interface 114 of Johnson et al)
the terminal device includes a data accepting unit configured to accept the order information and the instrument-related information and transmit them to the information processing device (paragraph 0038 of McConnell et al states, “an input/output interface for communicating with various databases, files, programs, and networks … and one or more storage devices.” McConnell et al has further interface teachings in paragraphs 0042, 0055-0057, 0071, 0076, and 0088)

With respect to claim 9, McConnell et al, as modified, discloses:
a terminal device configured to be capable of communicating with the information processing device (see claim 8 above)
the terminal device includes: 
an estimation requesting unit configured to transmit the new order information and the estimation request to the information processing device (obvious in view of combination; McConnell et al teaches terminal device; Subbiah teaches estimation request.)
a results acquiring unit configured to receive estimation results provided from the information processing device and display the estimation results on a display unit (obvious in view of combination; Johnson et al, which is incorporated into McConnell et al teaches displaying data; Subbiah teaches estimation results)

 	With respect to claim 10, McConnell et al discloses:
An information processing method to be executed by a computer (figures 1-2 and 9; paragraph 0067)
a step of acquiring order information related to order details of surveying work, which includes instrument-related information, such as the type of instrument used, the nature of the surveying work that has been executed, or the kind of carrying accessories used (see claim 1 above)
a step of storing the order information and the instrument-related information (see claim 1 above)
With respect to claim 10, McConnell et al differs from the claimed invention in that it does not explicitly disclose: 
a step of extracting a workload level, the type of survey, attributes of a surveying object, and required deliverables accuracy as input order information from the acquired order information
a step of generating an estimation model to estimate instrument-related information corresponding to order information newly acquired by executing machine learning by using the input order information and the instrument-related information as a learning data set
With respect to claim 10, the following limitation(s) is/are obvious in view of what McConnell et al teaches, as a whole.
a step of extracting a workload level, the type of survey, attributes of a surveying object, and required deliverables accuracy as input order information from the acquired order information (see claim 1 above)
With respect to claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of McConnell et al. The motivation for the skilled artisan in doing so is to gain the benefit of accounting for various surveying equipment properties.
With respect to claim 10, Subbiah discloses:
a step of generating an estimation model to estimate instrument-related information corresponding to order information newly acquired by executing machine learning by using the input order information and the instrument-related information as a learning data set (see claim 1 above)
With respect to claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Subbiah into the invention of McConnell et al. The motivation for the skilled artisan in doing so is to gain the benefit of increasing processing efficiency and optimizing performance.

With respect to claim 11, McConnell et al, as modified, discloses:
when acquiring new order information and an estimation request, a step of extracting a workload level, the type of survey, attributes of a surveying object, and required deliverables accuracy as input order information from the new order information (see claim 2 above)
a step of estimating instrument-related information corresponding to the new order information based on the estimation model (see claim 2 above)
a step of providing estimation results by applying an estimation results provision condition to the estimation results (see claim 2 above)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fathi et al (US PgPub 20200082168) discloses in data acquisition, processing, and output generation for use in analysis of one or a collection of physical assets of interest.
Fukuma et al (US PgPub 20210279960) discloses photogrammetry of building using machine learning based inference.
Yamamoto (US PgPub 20210103942) discloses an aggregation system and control method of the same.
Yamamoto (US PgPub 20210142484) discloses an information processing apparatus, information processing method, and storage medium.
Kikuchi et al (US PgPub 20210325183) discloses an information processing device, survey system, and multifunctional surveying apparatus.
Funabashi (US PgPub 20170199880) discloses an information processing device, information processing method, and program.
Johnson et al (US Pat 7474218) discloses a method and system of asset identification and tracking for enterprise asset management.
McConnell et al (US Pat 7877235) discloses a method and system for tracking and managing various operating parameters of enterprise assets.
Cella et al (US PgPub 20210133670) discloses a control tower and enterprise management platform with a machine learning/artificial intelligence managing sensor and the camera feeds into digital twin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/13/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
07/13/2022